               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION
 

MARTIN T. MEFFORD,                             )
                                               )
                 Plaintiff,                    )     Case No. 2:17CV00027
                                               )
v.                                             )           ORDER
                                               )
NANCY A. BERRYHILL,                            )     By: James P. Jones
ACTING COMMISSIONER                            )     United States District Judge
OF SOCIAL SECURITY,                            )
                                               )
                 Defendant.                    )

      It appearing that no objections have been timely filed to the Report filed

October 11, 2018, setting forth the findings and recommendations of the magistrate

judge, it is ORDERED as follows:

      1.    The Report and its findings and recommendations are wholly

ACCEPTED and APPROVED;

      2.    The Motion for Summary Judgment by the Acting Commissioner of

Social Security is GRANTED;

      3.    The Motion for Summary Judgment by the plaintiff is DENIED.

      4.    A final judgment will be entered herewith.

                                             ENTER: March 7, 2019

                                             /s/ James P. Jones
                                             United States District Judge
 


                                          
 
